Title: To James Madison from Henry Hammond, 13 April 1801
From: Hammond, Henry
To: Madison, James


					
						Sir
						Cap Francois 13 April 1801
					
					Whilst my health enabled me to perform the duties of my office, my whole attention was given thereto; Yet how far my feble abilities have kept pace with the views of my Government, or the Interest of my fellow Citizens I will not pretend to Say, but I can with truth aver, that in every instance where I have Supposed that the views of the former or the Interest of the latter, could be promoted, that it has been the object of my most earnest Solicitude.
					My health for some months past has been rapidly declining, and is now So much impaired as to oblige me to request the Presidents permission to return to the United States immediately; as the only means of restoring my relaxed System.  I have the honor to be with great respect Sir Your Obedient huml. Servt.
					
						Henry Hammond

					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
